                        Case 2:19-cv-00004-LGW-BWC Document 50 Filed 09/02/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court                                                                       FILED
                                                                                                                               John E. Triplett, Acting Clerk
                                                                                                                                United States District Court

                                                 Southern District of Georgia                                              By MGarcia at 4:19 pm, Sep 02, 2020




                  THURMISHA R. PRICE


                                                                                  JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER: 2:19-cv-4
                  MICHAEL KANAGO, et al.,




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                   has rendered its verdict.


            ✔      Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

                   IT IS ORDERED AND ADJUDGED

                   that in accordance with the Order of this Court dated 6HSWHPEHU JUDQWLQJ'HIHQGDQWV

                   0RWLRQfor Summary Judgment, -XGJPHQWLVKHUHE\HQWHUHG. This civil action standsclosed.




            Approved by: ________________________________
                        HON. LISA GODBEY WOOD, JUDGE



             September 2, 2020                                                  -RKQ7ULSOHWW$FWLQJ&OHUNRI&RXUW
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                    Deputy Clerk
GAS Rev 10/1/03
